Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but cannot be held as persuasive.	On pages 10 – 11, Applicant addresses the newly added claim limitations:	 “automatically and with seamless integration between the supported asynchronous and synchronous activities” (claim 1) and 
“automatically and with seamless integration between the first collaboration activity and the second collaboration activity” (claims 8 and 15). 	Applicant notes that the scope of what can be considered “seamless” is defined in the specification nothing the recitation 
“[a]s used herein, seamless refers to the elimination or absence of one or more intervening user-required steps, and preferably all user required steps, to move from one type of collaboration tool to another (e.g., a desktop application containing different types of collaboration tools, no separate log-in, no launching of a separate application)."
Applicant argues on pages 11 – 12, arguing that in Rose man		“any second collaboration activity is not seamlessly integrated with the first 	collaboration activity. Instead, the user in Roseman must go through additional steps of 	interacting with the menu of the TeamRooms interface window to add a different 	applet.”
	Applicant’s narrow reading that Roseman’s activities are not “seamless” is not supported by Applicant’s definition of what may be considered “seamless”. “Seamless” is defined such that behavior can be considered seamless if one (or several) factors are met, including having “a desktop application containing different types of collaboration tools”, “no separate log-in” and/or “no launching of a separate application”. 	Roseman meets each of these three criteria. 	Roseman’s TeamRoom’s application is clearly a “a desktop application containing different types of collaboration tools”. As pg. 326, left column, notes there is a single “TeamRooms” application which contains “generic collaboration tools”.	Roseman also provides only a single log in step (pg. 326, right column, see “Starting Up”). There is no separate log in to interact with the various collaboration tools once a user has accessed the TeamRooms application.
	Finally, there is “no launching of a separate application” in Roseman. As noted above there is a single “TeamRooms” application which contains “generic collaboration tools”. As further discussed on pg. 330, right column, there is a TeamRooms “main application” and the “generic collaboration tools” are implemented as “applets” (rather than distinct applications).
	Regarding the specification that the activities be “asynchronous and synchronous”, Roseman recites on pg. 330, left column, that “TeamRooms supports both real-time and asynchronous collaboration”. Examples of real-time/synchronous activities include the “shared whiteboard” discussed on pg. 328, left column and asynchronous activities include the “File Transfer” discussed on pg. 329, the listing of room users, and leaving an “electronic post card”, each discussed on pg. 328. 

Claim Rejections - 35 USC § 112
Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 1, said claim recites including a secondary display “automatically”. However, earlier in claim 1, the claim specifies that this action is performed “responsive to detecting a request”. It is unclear what the intended scope of “automatically” given that the operation requires a request to be received for it to occur. In order to  perform a complete examination, “automatically” is being interpreted broadly.	Claim 1 further recites “the supported asynchronous and synchronous activities”. The claim lacks antecedent basis for “asynchronous and synchronous activities”.	Claims 8 and 15 recite “automatically” in the same context as claim 1, and thus suffer from similar deficiencies.	Claims 2 – 7, 9 – 14, and 16 – 20 depend on one of claims 1, 8, and 15, and fail to clarify the issues in their respective parent claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 10, 12 – 17 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tatham (US-6223177-B1) in view of Roseman (Roseman, Mark and Saul Greenberg. “TeamRooms: network places for collaboration.” CSCW '96 (1996); note that a copy of Roseman was provided by Applicant in a 11/10/2020 IDS filing).
	Regarding claim 1, Tatham shows a computer implemented collaboration system (col. 3 lines 21-22), comprising:	a data repository (col. 3 line 46 and col. 3 lines 51-53);		a server coupled to the data repository, the server capable of supporting collaboration places (col. 3 lines 24-25 and col.3 lines 51-53), the server comprising a processor and memory storing instructions executable by the processor (col. 3 lines 24-27, col. 8 lines 38 - 46) to:	maintain a database for data for supporting a plurality of collaboration places (col 3 lines 50- 53, col. 4 lines 49-54), the data for supporting the plurality of collaboration places comprising user identifiers, place identifiers for the collaboration places, and place participant identifiers identifying participants in the collaboration places (col. 3 lines 61-67, col. 4 lines 45-65);	establish a persistent, addressable collaboration place (col. 3 lines 29-31), store a place identifier for the collaboration place (col. 3 lines 11-12 and lines 29-31) and store, in association with the place identifier for the collaboration place, user identifiers of authorized participants of the collaboration place (col. 4 lines 55-65) and one or more data files for the collaboration place (col. 6 lines 17-19, col. 8 line 23 and lines 58-62);	provide primary display data to each of a plurality of client computers associated with the authorized participants simultaneously accessing the collaboration place to cause each of the plurality of client computers to display the primary display data in a primary display of a corresponding collaboration place interface (col. 6 lines 27-30); and 	include a secondary display with the primary display in the corresponding collaboration place interface, wherein the secondary display is configured to display collaboration place data associated with a different collaborative activity than the primary display (Fig. 3D, see displays 300 and 310).
While supporting seamless integration (only a single log-in is required, col. 5 lines 10-15 and lines 60-65) between supported asynchronous (col. 6 lines 20-25) and synchronous activities (col. 6 lines 40-45), Tatham does not show wherein the primary display is a display within the corresponding collaboration place interface for displaying data associated with a first collaboration activity; and	 responsive to detecting a request associated with a second collaborative activity based on a user interaction with the primary display from a first collaboration place interface at a first client computer of the plurality of client computers, automatically and with seamless integration between the supported asynchronous and synchronous activities, including the secondary display, wherein the secondary display is configurated to display collaboration place data associated with a different corresponding activity than the first collaborative activity for which the primary display was displayed in the primary display prior to escalation.
Roseman shows wherein the primary display is a display within the corresponding collaboration place interface for displaying data associated with a first collaboration activity (pg. 328, under “Shared whiteboard”, where each shared collaborative “room” includes a whiteboard wall); and	 responsive to detecting a request associated with a second collaborative activity based on a user interaction with the primary display from a first collaboration place interface at a first client computer of the plurality of client computers, automatically and with seamless integration (pg. 326, left column notes that there is a single “TeamRooms” application which contains “generic collaboration tools”, and thus TeamRooms meets the “seamless” criteria of being a “a desktop application containing different types of collaboration tools”; also pg. 326, right column, see “Starting Up”, showing a single log-in step; also pg. 330, right column, which notes that there is a TeamRooms “main application” and the “generic collaboration tools” are implemented as “applets” (rather than distinct applications)) between the supported asynchronous and synchronous (on pg. 330, left column, that “TeamRooms supports both real-time and asynchronous collaboration”)  activities including the secondary display, wherein the secondary display is configurated to display collaboration place data associated with a different corresponding activity than the first collaborative activity for which the primary display was displayed in the primary display prior to escalation (pg. 326, left column, see “special purpose tools can be added to any room” and pg. 328, right column, describing that “applets” are “special purpose” applications and that  “At any time, users may select applets from the Tools menu, choosing from a list of available groupware applications . . . All such changes are immediately visible to all users in the room”. Note in Figure 1 on pg. 327, the applets (e.g., “text chat area”, “postit applet”) display different collaborative data than the whiteboard wall that makes up the background of each chat room).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the collaboration environment of Tatham with the display synchronization and applet support of Roseman in order to ensure each member of the collaboration session maintains synchronization with the information being shared, thus facilitating a more coordinated and productive collaboration.
	Regarding claim 2, Tatham in view of Roseman further show wherein the server is further configured to, responsive to detecting the request from a first collaboration place interface at the first client computer of the plurality of client computers, include the secondary display with the primary display in each collaboration place interface of each client computer of the plurality of client computers (Roseman, pg. 328, right column).
	Regarding claim 3, Tatham in view of Roseman further show wherein the instructions are further executable by the processor to, responsive to detecting at least one additional request from the first collaboration place interface at the first client computer of the plurality of client computers, include at least one additional display with the primary display and the secondary display in the first collaboration place interface, wherein the additional display is configured to display collaboration place data associated with a different collaborative activity than the primary display and the secondary display prior to escalation (Roseman, pg. 328, right column).
	Regarding claim 5, Tatham in view of Roseman further show wherein the secondary display comprises one or more of the group consisting of a chat window (Roseman, pg. 325, left column, see “Chat Tool”), a content window, a people window (Roseman, pg. 328, right column, see “Room Users”), and a things window;	wherein the chat window is configured for displaying a chat transcript and for receiving chat messages (Roseman, pg. 327, Fig. 1, item J);	wherein the content window is configured for presenting content, tools for modifying the content, and tools for navigating the content;	wherein the people window is configured for displaying a list of participant user names (Roseman, pg. 327, Fig. 1, item B); and	wherein the things window is configured for displaying data identifying the one or more data files for the collaboration place (Roseman, pg. 328, see “File Transfer”).
	Regarding claim 6, Tatham in view of Roseman further show wherein the instructions are further executable by the processor to, responsive to a file access request generated via the primary display or the secondary display, update a set of place data files associated with the place identifier to include a file corresponding to the file access request and provide the updated set of place data files to each of the plurality of client computers associated with the authorized participants simultaneously accessing the collaboration place (Roseman, pg. 329, see “File Transfer”).
	Regarding claim 7, Tatham in view of Roseman further show wherein the secondary display is configured for presenting data associated with the place identifiers based on one or more of the one or more data files for the collaboration place, one or more log files for the collaboration place (Roseman, pg. 329, right column, discussing a “persistence repository” and pg. 330, right column, discussing a “richer persistence repository”), and the user identifiers.
	Regarding claim 8 and 15, the limitations of said claims are addressed in the rejection of claim 1.
	Regarding claim 9 and 16, the limitations of said claims are addressed in the rejection of claim 2.
	Regarding claim 10 and 17, the limitations of said claims are addressed in the rejection of claim 3.
	Regarding claim 12 and 19, the limitations of said claims are addressed in the rejection of claim 5.
	Regarding claim 13 and 20, the limitations of said claims are addressed in the rejection of claim 6.
	Regarding claim 14, the limitations of said claim are addressed in the rejection of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:	Li (Li, Sheng Feng, Quentin Stafford-Fraser, and Andy Hopper. "Integrating synchronous and asynchronous collaboration with virtual network computing." IEEE Internet Computing 4.3: 26-33. (Year: 2000)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442